Citation Nr: 1027086	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  02-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis, to include 
hepatitis B and C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1984 
to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for bilateral hearing loss, 
hepatitis, and insomnia.  The Veteran subsequently initiated and 
perfected appeals of these determinations.  In June 2003, the 
Veteran testified before a member of the Board who is no longer 
with the Board.  In September 2007, the Veteran accepted a new 
hearing via video before the undersigned Acting Veterans Law 
Judge.  

This appeal was previously remanded by the Board in May 2003, May 
2004, and October 2006.

In November 2007, the Board denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
hepatitis, and insomnia.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2009 decision, the Court deemed the 
issues of entitlement to service connection for bilateral hearing 
loss and insomnia to be abandoned as the Veteran did not provide 
any argument regarding them.  In addition, the Court set aside 
the Board's November 2007 decision as to the claim of entitlement 
to service connection for hepatitis and remanded the issue for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran seeks service connection for hepatitis, to include 
hepatitis B and C.  He has alleged that he was treated with 
blood-stained dental tools during military service, and developed 
hepatitis B and/or C as a result.  His service treatment records 
confirm dental treatment on several occasions in March 1984 and 
May 1984 during military service.  However, they do not indicate 
any diagnosis or treatment for hepatitis.  

The Veteran was first informed he was positive for hepatitis in 
June 1990, when he was sent a letter from the American Red Cross 
after donating blood the prior month.  The letter confirmed he 
was positive for hepatitis C and the hepatitis B antibody.  
Private blood test results from June 2003 confirmed a current 
diagnosis of hepatitis C, although the Veteran was negative for 
hepatitis A and B.  In a July 2004 statement, the Veteran denied 
any history of IV drug use, high-risk sexual activity, and/or 
blood transfusions.  He stated that he had had two tattoos prior 
to service.  The Veteran's post-service private medical treatment 
records confirm a current diagnosis of hepatitis, but do not 
reflect a confirmed date of onset.  

The Court, in its August 2009 decision setting aside the Board's 
November 2007 decision, found the Board's rationale for finding 
that a VA examination was unnecessary to be insufficient.  The 
Court indicated that the Veteran received dental treatment on 
multiple occasions in service and that the Board failed to 
consider whether the Veteran's statements that he had recurrent 
periods of weight loss after service constituted an indication of 
continuity of symptomology of hepatitis and, therefore, an 
indication that the Veteran's hepatitis may be related to his 
period of active service.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran is currently diagnosed with 
hepatitis.  The Veteran's service treatment records reveal that 
the Veteran was noted to have tattoos upon examination at entry 
into service and that the Veteran was provided dental treatment 
on several occasions.  Lastly, the Board acknowledges that the 
Veteran has reported that he has had symptoms of recurrent 
periods of weight loss since separation from service.  As such, 
the Board finds it necessary to afford the Veteran a VA medical 
examination and for an opinion to be rendered regarding the 
etiology of the Veteran's hepatitis.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who have treated the 
Veteran for hepatitis since April 2005.  
After securing any necessary release, 
obtain those records not on file.

1.  After obtaining any additional records 
to the extent possible, arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any hepatitis 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner; the examiner must indicate 
that the claims folder was reviewed.  All 
indicated studies should be performed and 
all findings should be reported in detail.  

If hepatitis is diagnosed, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the Veteran's hepatitis is 
related to or had its onset during service.  
The examiner must comment upon the 
Veteran's tattoos noted upon entry into 
active service and upon the Veteran's 
statements that he had recurrent weight 
loss since separation from service.  All 
findings and conclusions, with a rationale, 
should be set forth in a legible report.

2.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

